Citation Nr: 0218755	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  01-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to an increased rating for residuals of a 
fracture of the right olecranon process (dominant), 
currently evaluated as 10 percent disabling.  

(The issue of entitlement to service connection for a 
lumbar spine disorder will be the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of 
the Boise, Idaho, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO granted a 10 percent 
disability evaluation for residuals of fracture of the 
right olecranon process effective August 15, 2000.  In 
addition, the RO denied service connection for a lumbar 
spine disorder.

The Board notes that the veteran's representative claims 
that the veteran requested a hearing in the notice of 
disagreement received in January 2001.  The representative 
claims that a remand is necessary as the hearing request 
had not been withdrawn nor had a hearing been scheduled.  
The Board finds that in the notice of disagreement the 
veteran requested a "Personal Hearing election form" to be 
sent to him with the statement of the case.  A copy of the 
cover letter to the statement of the case mailed to the 
veteran shows that enclosed with the statement of the case 
was an appeal form, VA Form 9, and a Hearing Options 
Summary.  For his substantive appeal, the veteran 
submitted written argument that was accepted in lieu of a 
VA Form 9.  There was no request for a hearing in that 
document.  

In addition, there is a copy of a September 2002 
memorandum to the veteran's representative from the RO 
that specifically asks for clarification as to whether the 
veteran wanted any hearings scheduled.  There was no 
request for a hearing in the representative's statement 
dated in October 2002 submitted in lieu of a VA Form 646.  
Accordingly, the Board finds that there is no request for 
a hearing outstanding and a remand is not necessary.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a lumbar 
spine disorder, pursuant to 38 C.F.R. § 19.9(a)(2).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (38 
C.F.R. § 20.903 (2002.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

Residuals of a fracture of the right olecranon process 
involves limitation of flexion of the forearm to 130 
degrees and limitation of extension of the forearm to 15 
degrees.  Pain was not shown with flexion or extension 
with active, passive or movement against pressure.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a fracture of the right olecranon 
process are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5207 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records show that in August 1977 the 
veteran suffered a fracture of the right olecranon 
process.  He underwent open reduction and tension band 
fixation of the right olecranon process fracture.  His 
recovery was uneventful.  By October 1978 he lacked 15 
degrees of full extension and this was considered 
permanent.

In March 1979 the RO granted service connection for 
residuals of a fracture of the right olecranon process.  
The RO assigned a zero percent evaluation under Diagnostic 
Code 5207 effective from November 1978.

The veteran was afforded a VA Compensation and Pension 
(C&P) examination in September 2000.  He complained of 
constant pain or aching in the right elbow that was worse 
with activity.  He had weakness especially with certain 
movements such as working with his arms over his head.  He 
stated that he was right handed.  He reported having 
stiffness in the right elbow, both with activity and after 
inactivity.  There was no swelling or redness but it was 
felt he might have some slight heat in the right elbow 
with activity.  He felt that he had instability in the 
right elbow because it would give way and he would drop 
things; at other times, his elbow would lock.

At the September 2000 VA C&P examination the veteran also 
reported taking over the counter medication that helped 
with the pain.  He related flare-ups of disability in the 
right elbow primarily due to pain.  He had more pain when 
lifting more than 15 or 20 pounds with the right arm and 
could not lift above that amount of weight.  After driving 
for two to three hours, he had to change positions due to 
pain in the right elbow.  He could push or pull less than 
ten pounds, but anything over that would cause pain.  The 
right elbow pain also flared-up with cold or damp weather.  
He occasionally used an Ace bandage on his right elbow.

The VA examiner indicated that a note in the veteran's 
chart referred to degenerative joint disease in the right 
elbow, possibly from an X-ray report.  The examination 
showed that the veteran's right elbow was fixed to the 
extent that it could not be extended beyond the 15 degree 
angle of flexion.  There was no pain with this movement or 
the attempt to extend the elbow further.  There was no 
difference with active, passive or movement against 
pressure.  

The veteran was able to flex the right elbow to 130 degree 
angle range of motion and did not experience any pain with 
either active, passive or movement against pressure.  
There was no particular stiffness in that movement.


The VA examiner noted that in the region of the right 
elbow starting about 3 cm above the olecranon process, 
there was a scar that was vertically placed starting 
lateral to the midline on the dorsal surface to and 
continuing down for a distance of 10 cm.  

The scar was slightly puckered and white, but otherwise 
normal and well-healed.  The VA examiner found no 
particular tenderness or other abnormality about the right 
elbow.  

The pertinent diagnosis at the September 2000 VA C&P 
examination was trauma, causing an avulsion fracture of 
the dorsal olecranon process of the right elbow, post-op 
status, now with degenerative joint disease and residual 
limitation of movement due to pain.

An X-ray in September 2000 of the right elbow showed an 
avulsion fracture of the dorsal olecranon process.  

In a December 2000 rating decision the RO granted a 10 
percent disability rating effective from August 15, 2000 
and notified the veteran.  He disagreed with the 
evaluation and initiated this appeal.

Inpatient and outpatient treatment records from the VA 
Medical Center at Walla Walla and a hospital report from 
the VA Medical Center at Seattle are for treatment of 
unrelated disorders.

Additional evidence received in October 2002 consisted of 
private medical records from Clearwater Valley Hospital in 
Orofino, Idaho dated in September 1987 and September 2001, 
and a letter from the veteran dated in October 2002.  
These records and statement pertain to unrelated 
disorders.  


Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  

In determining the level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of 
the level of disability present also includes 
consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002); see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as 
to the credibility of the evidence.  Sanden v. Derwinski, 
2 Vet. App. 97, 100 (1992).  When all of the evidence is 
assembled, VA is then responsible for determining whether 
the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Arthritis due to trauma, substantiated by X-ray findings, 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where the 
limitation of motion of the specific joint or joints 
involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence 
of swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).

In the absence of limitation of motion, but with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  A 10 
percent rating is warranted when there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more 
minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).

Intermediate ankylosis of the elbow of the minor upper 
extremity at an angle of more than 90 degrees or between 
70 degrees and 50 degrees warrants a 40 percent 
evaluation.  Unfavorable ankylosis of the elbow of the 
minor upper extremity at an angle of less than 50 degrees 
or with complete loss of supination or pronation warrants 
a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5205 (2002).

The normal range of motion of the elbow is from zero 
degrees of extension to 145 degrees of flexion.  Full 
forearm pronation is from zero to 80 degrees, and full 
forearm supination is from zero to 85 degrees.  See 38 
C.F.R. § 4.71, Plate I (2002).

A 10 percent evaluation is provided where extension of the 
upper major extremity forearm is limited to 45 degrees or 
to 60 degrees.  A 20 percent evaluation is warranted when 
extension of the forearm of the major upper extremity 
forearm is limited to 75 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5207 (2002).

Limitation of flexion of the major forearm to 100 degrees 
shall be rated 10 percent.  Flexion limited to 90 degrees 
shall be rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (2002).

A 20 percent evaluation is warranted when flexion of the 
forearm of either upper extremity is limited to 100 
degrees and extension of the forearm of the same upper 
extremity is limited to 45 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5208 (2002).

A 20 percent evaluation is warranted where there is 
evidence of nonunion in the upper half of the radius of 
the major upper extremity.  38 C.F.R. 4.71a, Diagnostic 
Code 5212 (2002).

Impairment of supination and pronation (minor), with loss 
of (bone fusion), the hand fixed in supination or 
hyperpronation shall be rated 30 percent.  The hand fixed 
in full pronation shall be rated 20 percent.  The hand 
fixed near the middle of the arc or moderate pronation 
shall be rated 20 percent.  Limitation of pronation with 
motion lost beyond middle of arc shall be rated 20 
percent.  


Motion lost beyond last quarter of arc, the hand does not 
approach full pronation, shall be rated 20 percent.  
Limitation of supination to 30° or less shall be rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2002).

In all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon 
tie- up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 
(NOTE) (2002)

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 
4.31 (2002).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 
Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2002).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit 
rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).




Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and nonweight- bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2002).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002).

Analysis

Preliminary matter: Duty to Assist

As previously noted, there has been a significant change 
in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions); see 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  The RO provided the appellant a copy of 
the applicable rating decision and forwarding letter that 
in combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and a supplemental statement of the case that included a 
summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on 
appeal, and has done so.  Further, he has obtained 
representation and his representative has prepared 
argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA 
could obtain the evidence for him.

The appellant has not indicated that any other probative 
evidence not already associated with the claims folder is 
available so there is no need to notify him as to whether 
VA would obtain it.  

Such notice sufficiently placed the appellant on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to his claim is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must address whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the appellant's case at hand, the Board finds that he 
is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that he will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only 
serve to further delay resolution of his claim.  See 
Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of 
the appellant's claim on the merits.


Increased Evaluation

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 (2002).  The 
history of right elbow complaints has been reviewed and 
the functional impairment which can be attributed to pain 
or weakness has been taken into account.

The veteran has a 10 percent disability evaluation for 
residuals of a fracture of the right olecranon process 
(dominant).  The RO assigned this rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5207 for 
limitation of extension of the forearm of the major 
extremity according to the December 2000 rating decision.  

The veteran essentially claims that his right elbow 
disability is more severe than the 10 percent disability 
evaluation currently assigned.

The Board finds that the medical evidence in this case 
does not warrant assignment of the next higher evaluation 
of 20 percent.  In order to warrant an evaluation of 20 
percent under Diagnostic Code 5207 the evidence must show 
limitation of extension of the forearm to 75 degrees 
(Diagnostic Code 5207).  At the September 2000 VA 
examination the limitation of extension of the forearm was 
to 15 degrees.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2002), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 10 
percent awarded herein.  

The medical evidence must show either limitation of 
flexion of the forearm to 90 degrees (Diagnostic Code 
5206), limitation of flexion of the forearm to 100 degrees 
and extension to 45 degrees (Diagnostic Code 5208), joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity of with ununited fracture of the head of the 
radius (Diagnostic Code 5209), nonunion in the lower half 
of the ulna (Diagnostic Code 5211), nonunion in the upper 
half of the radius (Diagnostic Code 5212), or impairment 
of supination and pronation (Diagnostic Code 5213).  Such 
symptomatology is not shown in the record.  

The September 2000 VA examination report showed the 
veteran had extension of the right forearm (elbow) to 15 
degrees and flexion to 130 degrees.  His elbow could not 
be extended beyond the 15 degree angle of flexion.  There 
was no pain with this movement, an attempt to extend the 
elbow further, or with active passive or movement against 
pressure.  The veteran also did not experience any pain 
with flexion with active, passive or movement against 
pressure.  In addition, no particular stiffness was shown.  
Moreover, x-rays of the veteran's right elbow did not 
result in a diagnosis of degenerative arthritis.  
Accordingly, a higher evaluation for functional loss due 
to pain pursuant to the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59 is not warranted as there is no such functional 
loss due to pain noted on examination, incoordination, 
weakness, fatigability, etc.


Although the veteran cannot extend his right elbow beyond 
the 15 degree angle of flexion, there is no evidence of 
elbow ankylosis to warrant a higher evaluation under 
Diagnostic Code 5205.  The claims file contains competent 
and probative evidence that the veteran retains motion in 
his right forearm.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's right elbow is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5205 (2002) is not 
warranted.

The veteran's primary complaint regarding his residuals of 
a fracture of the right olecranon process (dominant) is 
pain.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The December 2000 VA medical examiner recorded that the 
veteran did not experience pain upon flexion or extension 
with active, passive or movement against pressure.  The 
Board further notes that VA inpatient and outpatient 
treatment records during the period from 2000 to 2002 do 
not show complaints, treatment or diagnosis of right elbow 
pain. 

The Board now considers whether the right elbow disability 
warrants assignment of separate evaluations under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5208, 5213.  

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  In this case, the cited diagnostic codes 
all contemplate disability based, in part, on limitation 
of motion.  Thus, to assign separate evaluations would be 
to compensate the veteran more than once for his same 
symptoms of pain and motion limitation.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where as 
here, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent 
for residuals of a fracture of the right olecranon 
process.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  VAOPGCPREC 6-96.  

In the veteran's case at hand, the RO provided the 
criteria for assignment of an extraschedular evaluation, 
and obviously considered it, but it did not grant 
entitlement to an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board does not find the veteran's disability picture 
to be unusual or exceptional in nature as to warrant 
referral of his case to the Under Secretary or the 
Director for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
residuals of a fracture of the right olecranon process 
(dominant).  The record in this case does not demonstrate 
that the veteran has required frequent periods of 
hospitalization for this disability or that his right 
olecranon disability markedly interfered with employment.  
Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation greater than 10 percent for 
residuals of a fracture of the right olecranon process is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

